Citation Nr: 1718404	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Guerilla Service from October 1942 to January 1946. He died in August 1998, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed May 2013 rating decision, the RO initially denied service connection for the Veteran's cause of death.  

2. In a November 2015 rating decision, the RO declined to reopen the service connection claim for the Veteran's cause of death, and evidence received since May 2013 is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the Appellant's claim for entitlement to service connection for the Veteran's cause of death. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant requested a copy in April 2016 and December 2016 of the medical evidence that formed the basis of VA's April 1976 grant of service connection for scar, healed, residual injury, right parietal region; scars, healed, residual injury, face; and scar, healed, residual injury, left knee, to use in connection with her claim. A copy of all medical records in the Veteran's claims file was forwarded to the Appellant in May 2017.

The Appellant has not raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as the only evidence pertaining to the Veteran's claim that was received prior to the expiration of the appeal period stemming from the May 2013 decision, namely a November 2012 Certification from the Armed Forces of the Philippines, was considered by the RO in the February 2014 Statement of the Case (SOC). See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). Thus, 38 C.F.R. § 3.156(b) is not applicable. 

By way of background, the Appellant's claim for service connection for the Veteran's cause of death was originally denied in a May 2013 rating decision. The RO denied service connection because the evidence failed to show that the underlying cause of death, pulmonary tuberculosis (PTB), is related to service or may be related to an illness, injury, or event in service, or that PTB manifested within three years of discharge. 38 C.F.R. § 3.304, 3.307 (2016). She did not perfect an appeal within the required timeframe, therefore that decision is final. 38 C.F.R. § 3.109 (2016). Subsequently, the Appellant sought to reopen the claim in January 2015. In a November 2015 rating decision, the RO found that evidence submitted was not material because it did not relate to an unestablished fact necessary to substantiate the claim nor raised a reasonable possibility of substantiating the claim, so as to warrant reopening the claim. An April 2016 SOC confirmed that decision.

The evidence submitted since the May 2013 rating decision includes private medical treatment records from March 1977 to March 1979, statements from the Appellant, and copies of death certificates and an affidavit, already part of the claims file.

Although the Veteran's post-service treatment records are new, they are not material. The treatment records indicate a diagnosis of PTB and multiple hospitalizations for the condition, but contain no new medical evidence relating the disorder to service or relating to the disorder's etiology. Additionally, the death certificates and affidavits were already part of the claims file and thus, are redundant.

The Appellant has submitted several new statements regarding the incident in service on which the service connection for cause of death claim is based. As established by the claims file, the Veteran was involved in a truck accident in December 1945 where the truck overturned and from which he suffered injuries. The Appellant's statements contend that drums of water that the truck was transporting rolled over the Veteran during the accident, causing an inflamed and bleeding chest and the vomiting of blood. She contends that this is the cause of the Veteran's PTB, which was the underlying cause of his death. She also provided the name of the Veteran's treating physician at the time of the accident, but noted that he was unavailable to provide any information.

The Board does not question the credibility of the Appellant's statements regarding the circumstances of the in-service incident, as told to her by the Veteran. However, she is not competent to render a complex medical opinion regarding the etiology of a pulmonary disorder which involves an internal physical process that extends beyond an immediately observable cause-and-effect relationship. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, the Appellant's statements contain no material evidence relating the Veteran's disorder to service or relating to the disorder's etiology.

The Board finds that, to the extent submitted evidence shows treatment for PTB, the evidence is cumulative of the prior claim. The Appellant has not identified any new service-related etiology for the Veteran's disorder, and the record does not otherwise demonstrate a link between PTB and his service. New and material evidence has not been submitted. Although the threshold to reopen a claim is low, such threshold has not been met in this case. Shade, 24 Vet. App. at 118.


ORDER

New and material evidence not having been received, the claim for service connection for the Veteran's cause of death is not reopened, and the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


